DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art cited in the IDS filed 1/24/2022 fails to disclose or render obvious the combination including:
“a coupling element (50) that connects the turbine wheel (24) and the compressor wheel (30) while the turbine wheel (24) is electrically driven in the forward direction of rotation, and disconnects the turbine wheel (24) from the compressor wheel (30) while the turbine wheel (24) is electrically driven in the reverse direction of rotation”

Regarding claim 14, the prior art cited in the IDS filed 1/24/2022 fails to disclose or render obvious the combination including:
“upon detection of a future cold start of the internal combustion engine (10) or upon detection of a restart of the internal combustion engine (10) following an automatic stop phase, a circulating flow of exhaust gas generated by the turbine wheel (24) is set by the electric machine (36) and flows into the bypass line (40) from the branch point (A), flows through the bypass line (40), flows to the discharge point (E), flows out of the bypass line (40) at the discharge point (E) and flows into the exhaust system (16), and then flows from the discharge point (E) to the branch point (A) and from the branch point (A) flows back into the bypass line (40).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746